UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x
PARAMIA SMITH,

                  Plaintiff,                      ORDER
                                                  16-CV-6502(KAM)
      -against-

NANCY A. BERRYHILL,
Commissioner of Social Security

                  Defendant.

---------------------------------------x
KIYO A. MATSUMOTO, United States District Judge:

          Pursuant to 42 U.S.C. § 405(g), plaintiff Paramia

Smith (“plaintiff” or “Smith”) appeals the final decision of the

Commissioner of Social Security (“defendant”), which found

plaintiff ineligible for disability insurance benefits under

Title II and Title XVI of the Social Security Act (“the Act”),

on the grounds that plaintiff is not disabled within the meaning

of the Act.   Before the court are the parties’ cross-motions for

judgment on the pleadings.      (See ECF No. 21, Not. Def.’s Mot.;

ECF No. 22, Def.’s Mem. Law; ECF No. 22-1, Jt. Stip. Facts

(“Stip.”); ECF No. 23, Pl.’s Mot.; ECF No. 24, Pl.’s Mem. Law;

ECF No. 25, Administrative Tr. (“Tr.”).)

          Plaintiff alleges that she is disabled within the

meaning of the Act and is thus entitled to receive the

aforementioned benefits.       In support, plaintiff argues that the

Administrative Law Judge (“ALJ”) erred by failing to consider
  all the medical evidence and failing to appropriately apply the

  treating physician rule.          Plaintiff further argues that the ALJ

  failed to fully develop the record because she did not make

  efforts to obtain or clarify all of the medical opinions of

  plaintiff’s treating physicians.             For the reasons set forth in

  this Order, plaintiff’s motion for judgment on the pleadings is

  DENIED, but plaintiff’s alternative motion to remand for further

  administrative proceedings is GRANTED.             Defendant’s motion for

  judgment on the pleadings is DENIED.

                                      BACKGROUND

I.         Procedural History

                 Paramia Smith applied for supplemental security income

  (“SSI”) and disability insurance benefits (“SSDI”) from the

  Social Security Administration (“SSA”) on June 12, 2013, on the

  basis of dementia, anemia, and diabetes.             (Tr. 61, 131, 144.)

  Ms. Smith asserted that her disability began on June 1, 2012.

  (Tr. 112, 114.)        Her application was denied on October 11, 2013.

  (Tr. 46, 56.)        On November 1, 2013, Ms. Smith requested a

  hearing.       (Tr. 73.)    The hearing was scheduled for April 16,

  2015 before ALJ Gitel Reich.           (Tr. 99, 103.)     Ms. Smith appeared

  pro se at that hearing. 1        (Tr. 24, 25.)     On April 23, 2015, ALJ

     Reich found that Ms. Smith was not disabled and denied her



  1        Though Ms. Smith appeared pro se before the ALJ, she is represented by
     counsel in this action.

                                           2
      claims for disability benefits and supplemental security income.

      (Tr. 16-17.)    Ms. Smith requested review of ALJ Reich’s decision

      on May 5, 2015, and the SSA’s Appeals Council denied review on

      October 5, 2016.    (Tr. 1, 4.)    Accordingly, the ALJ’s decision

      became final and this action ensued.

II.        Factual Background

           A.     Plaintiff’s Non-Medical History

                  Ms. Smith is 36 years old.      (Tr. 112.)   She graduated

      from high school in 2001.      (Tr. 145.)    She performed data entry

      at an airport for Swissport Cargo Services from approximately

      2005 to 2008, worked as a cashier at McDonald’s for an unknown

      period of time, and then at a beauty supply store for a few

      months in 2012, before her employment was terminated in June

      2012, when she “had a seizure and . . . fell over the counter.”

      (Tr. 26, 126-28, 145.)      She stopped working thereafter.     (Tr.

      201-02.)    Plaintiff has never been married and lives in an

      apartment in East New York with her 12-year-old daughter.         (Tr.

      114-15.)    Her sister, Gertrude Smith, lives close by, and

      provides necessary assistance.      (Tr. 143.)

           B.     Plaintiff’s Testimony

                   Plaintiff testified at the hearing held on April 16,

      2015.     (Tr. 26-35.)   Prior to the hearing, the ALJ obtained a

      waiver of representation from plaintiff.         (Tr. 24-25.)

      Plaintiff noted that she understood her rights and wished to

                                          3
proceed pro se.     (Id.)   She testified that she last worked in

2012 as a cashier at a beauty supply store; until she had a

seizure and fell over at work and was subsequently terminated.

(Tr. 26.)    Plaintiff testified that she had seizures and

diabetes.    (Tr. 29-31.)   She testified that she experienced about

two seizures a month throughout 2015, and two or three seizures

a week in 2014.     (Tr. 29.)   According to plaintiff, witnesses

described her seizures as causing her to shake and her eyes to

roll back, and sometimes she fell unless another person was

there to catch her.     (Tr. 29-30.)    Plaintiff stated that her

seizures lasted for five to six minutes at most.       (Tr. 30.)    She

said she felt normal again within ten minutes of her seizures

and could continue with whatever she was doing prior to the

seizure.    (Id.)   Plaintiff testified that she cooked for her

daughter sometimes, did laundry, helped her daughter with

personal care, assisted with her daughter’s homework, put her

daughter to bed, and attended open school nights.       (Tr. 27, 31.)

She generally did not leave the house without someone

accompanying her, such as when she took her daughter to the

doctor or when her friend accompanied her to the hearing on

public transportation, though she occasionally went to the

corner store by herself.      (Tr. 27, 31, 29, 28.)   Plaintiff

testified that she had looked for work at a different beauty

supply store after she was fired, but she was not hired after

                                    4
she told them what happened at her last job.       (Tr. 33.)    She

also testified that she was not hired by a potential employer

for a data entry position.     (Id.)   Plaintiff reported generally

having trouble remembering events.     (Tr. 34.)    She testified to

sometimes having no recollection of periods of time spanning a

week, including her own actions and those of her family members.

(Id.)

     C.      Plaintiff’s Relevant Medical History

             As part of the claim process, plaintiff completed an

assessment and examination by a physician employed by FEDCAP, a

federally funded non-profit that provides vocational services to

youth and adults with certain disabilities, and had several

consultative examinations from medical professionals.       The

record also reflects medical evidence submitted by two

physicians who had regularly treated plaintiff.

             1.   FEDCAP-WeCARE Interview and Assessment

             On March 31, 2013, Lee Yang, M.D., conducted a phase I

physical examination for FEDCAP-WeCARE, a program run by the New

York City Human Resources Administration (“HRA”).       (Tr. 208-17.)

Dr. Yang noted that plaintiff experienced memory loss.         (Tr.

211.)     Dr. Yang also noted that plaintiff had exertional work

limitations in lifting, standing, walking, pushing, pulling,

reaching, kneeling, squatting, and maintaining posture, and had

non-exertional limitations in her communication, cognition,

                                   5
temperament, and respiratory capacity.      (Tr. 215-17.)   In her

diagnostic summary, Dr. Yang classified Plaintiff’s diabetes

mellitus as “unstable,” her anemia as “stable,” and her “general

symptoms” as unstable, untreated, and affecting her employment.”

(Tr. 218-19.)

          On May 31, 2013, plaintiff was interviewed by Intake

Specialist T’tsawainiyah Yisrael as part of a biopsychosocial

assessment for FEDCAP-WeCARE.      (Tr. 193-203.)   Plaintiff

reported suffering from diabetes, for which she took Metformin;

anemia; vitamin B deficiency; blackouts; and memory loss; and

claimed to have been hospitalized in the past for diabetes and

“blacking outs (sic).”    (Tr. 196-97, 203.)     Plaintiff indicated

she experienced no difficulty walking, climbing stairs, hearing,

seeing, bathing and dressing, grooming, using the bathroom,

preparing her meals (eating, cooking, and shopping),

housekeeping such as washing dishes or clothes, and general

house cleaning.    (Tr. 200.)

          2.      Consultative Examinations

          At the Commissioner’s request, Christopher Flach,

Ph.D., performed a consultative psychiatric evaluation of

plaintiff on September 24, 2013, in connection with her

applications for benefits.      (Tr. 222-25.)   Plaintiff said she

had “some anemia” and a seizure disorder, which started in 2004,

and that she saw a neurologist at least once a month.       (Tr.

                                    6
222.)   She also reported her history of diabetes.        (Id.)

Plaintiff cooperated in her mental status evaluation and

presented with adequate social skills.       (Tr. 223.)    Dr. Flach

opined that plaintiff’s cognitive functioning was below average.

(Tr. 224.)    Dr. Flach diagnosed Ms. Smith with: anxiety

disorder; a history of seizures; a history of gallbladder

removal; diabetes; concentration problems; and iron deficiency

or anemia.    (Id.)    He recommended that she continue her course

of medical treatment and counseling as needed, and noted that

her prognosis seemed “fair to good.”       (Id.)

           Another consultative examiner, Susie Chow, D.O.,

performed an internal medicine examination of plaintiff on

September 24, 2013, in connection with her benefits

applications.    (Tr. 227-32.)    Plaintiff reported being diagnosed

with a seizure disorder in August 2013, following an

electroencephalogram (“EEG”).      (Tr. 227.)    She reported a

history of diabetes since age 20.       (Id.)   Plaintiff also reported

she was last hospitalized for diabetes in May 2013, when she was

admitted overnight due to elevated blood sugar and memory

impairment.    (Id.)    Dr. Chow diagnosed Ms. Smith with

hypertension, diabetes mellitus, seizure disorder, anemia, and




                                    7
history of cholecystectomy, or a removed gall bladder. 2             (Tr.

230.)   She opined that plaintiff had no physical limitations,

but should avoid heights, driving, or operating heavy machinery.

(Id.)

            On October 11, 2013, M. Skoraszewski, Ph.D., a State

agency psychological consultant, reviewed Ms. Smith’s medical

history and completed a psychiatric review.           (Tr. 42-44, 51-53.)

Dr. Skoraszewski concluded that plaintiff’s impairments, alone

or in combination, did not meet or equal the criteria for an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1,

(the “Listings of Impairments” or “Listings”) and specifically

considered section 12.06 (affective disorders) of the Listings.

(Tr. 42, 51-52.)     With respect to the so-called “B” criteria of

the Listings, Dr. Skoraszewski opined that Plaintiff had mild

restrictions of activities of daily living, mild “difficulties

in maintaining social functioning,” and mild difficulties in

“maintaining concentration, persistence or pace,” with no

repeated episodes of decompensation.         (Tr. 42, 51.)     Dr.

Skoraszewski opined that plaintiff could engage in simple work

tasks, allowing for plaintiff’s exertional limitations due to

her history of anemia, seizures, and diabetes, and environmental

limitations due to her history of seizures.           (Tr. 44-45, 52-54.)


2     Cholecystectomy (gallbladder removal), Mayo Clinic,
https://www.mayoclinic.org/tests-procedures/cholecystectomy/about/pac-
20384818, last accessed August 16, 2019.

                                      8
              Also on October 11, 2013, T. Monroe, a disability

examiner for New York’s Disability Determination Services,

assessed Ms. Smith’s residual functional capacity (“RFC”).                 (Tr.

37-38, 44-45, 53-54.)        T. Monroe similarly concluded that Ms.

Smith had some exertional and environmental limitations due to

her anemia, diabetes, and history of seizures.           (Tr. 44-45, 53-

54.)   Monroe opined that Ms. Smith could occasionally lift or

carry up to 20 pounds, could frequently lift or carry up to 10

pounds, and could walk or stand for a total of about six hours

of an eight-hour workday.        (Tr. 44, 53.)    Monroe did not find

any additional limitations with respect to pushing or pulling,

but noted that Ms. Smith should avoid concentrated exposure to

“fumes, odors, dusts, gases, poor ventilation, etc.” and should

avoid moderate exposure to hazards such as machinery and working

at heights.        (Tr. 44-45, 53-54.)

              3.     SUNY Downstate Medical Center Monitoring

              Also in connection with plaintiff’s claim, she

underwent video EEG monitoring for seizures as an inpatient at

SUNY Downstate Medical Center from November 19 through November

23, 2014. 3    (Tr. 238-41.)    Arthur Grant, M.D., the attending

physician, made a primary diagnosis of localization-related

epilepsy and secondary diagnoses of memory impairment, diabetes


3     EEG (electroencephalogram), Mayo Clinic,
https://www.mayoclinic.org/tests-procedures/eeg/about/pac-20393875, last
accessed Aug. 16, 2019.

                                         9
mellitus, and hypertension.           (Tr. 238.)    Plaintiff was

discharged with instructions to restrict her activity by not

swimming without supervision, and not playing or working at

unprotected heights.        (Tr. 239-40.)      Ms. Smith was also

instructed to follow up with Dr. Laurent in the Neurology

Department at Interfaith Hospital.            (Tr. 240.)

            4.      Treating Physicians

            In addition to the consultative examinations, plaintiff

has   a   history    of    treatment   from   two   physicians,     Dr.   Sylvia

Gonzales, M.D., and Dr. Bordes Laurent.

                    i.    Dr. Gonzales

            On May 20, 2013, Dr. Sylvia Gonzales, M.D., wrote a

letter stating that Ms. Smith was under her care and had been

diagnosed with insulin dependent diabetes, vitamin B deficiency,

memory impairment, and anemia.           (Tr. 252.)    In her May 31, 2013

report, Yisrael noted that Dr. Gonzales was plaintiff’s internal

medicine doctor.         (Tr. 197.)

            On March 30, 2015, Ms. Smith visited Dr. Gonzales’s

office.    (Tr. 252.)      During that visit Dr. Gonzales noted that

plaintiff had been under her care for the past 10 years.                  (Id.)

Dr. Gonzales indicated that plaintiff had developed severe

insulin-dependent diabetes, mental status changes with poor

memory, and that her memory loss had been diagnosed as early

Alzheimer’s disease.        (Id.)     When Ms. Smith’s condition did not

                                         10
progress as the disease typically would, plaintiff was re-

evaluated and diagnosed instead with seizure disorder.     (Id.)

Dr. Gonzales stated that plaintiff was forgetful, needed

assistance with daily living activities, and that plaintiff

could not function or maintain a job.     (Id.)

             ii.   Dr. Laurent

          In a letter dated March 31, 2015, Dr. Bordes Laurent

wrote that Ms. Smith was being treated for uncontrolled epilepsy

by the neurology clinic at Interfaith, and had been visiting the

clinic since July 2, 2013.   (Tr. 251.)    This letter also

indicates that plaintiff’s medications were being adjusted to

control her seizures, that plaintiff “may not be able to work”

because her seizures were not adequately controlled, and that

she would be re-evaluated periodically.     (Id.)

                             DISCUSSION

          Plaintiff argues that the Commissioner’s decision is

flawed because: (1) the ALJ failed to properly accord

controlling weight to the medical opinions of Drs. Gonzales and

Laurent; and (2) the ALJ failed to fully develop the record and

evaluate plaintiff’s credibility with a fully developed record.

I.   Standard of Review

     A.   Substantial Evidence

          In reviewing a decision of the Commissioner, a

district court may “enter, upon the pleadings and transcript of

                                 11
the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.”   42 U.S.C. § 405(g).   “A

district court may set aside the Commissioner’s determination

that a claimant is not disabled only if the factual findings are

not supported by ‘substantial evidence’ or if the decision is

based on legal error.”   Burgess v. Astrue, 537 F.3d 117, 127 (2d

Cir. 2008) (quoting Shaw v. Chater, 221 F.3d 126, 131 (2d Cir.

2000)).   Substantial evidence requires “more than a mere

scintilla” and refers to “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”

Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (internal

quotation mark omitted) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)).   In addition, an evaluation of the

“substantiality of evidence must also include that which

detracts from its weight.”   Williams v. Bowen, 859 F.2d 255, 258

(2d Cir. 1988).

          Accordingly, if there is substantial evidence in the

record to support the Commissioner’s factual findings, those

findings are conclusive and must be upheld.   See 42 U.S.C. §

405(g).   Moreover, the reviewing court “may not substitute its

own judgment for that of the [ALJ], even if it might justifiably

have reached a different result upon a de novo review.”     Jones

v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (quoting Valente v.

                                12
Sec’y of Health and Human Servs., 733 F.2d 1037, 1041 (2d Cir.

1984)).

     B.   Five-Step Evaluation Process for Determining
          Disability

          A claimant is disabled within the meaning of the Act

if he or she has an “inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.”    42 U.S.C. §

423(d)(1)(A).   The impairment must be of “such severity that

[the claimant] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.”    Id. § 423(d)(2)(A).

The Commissioner follows a “five-step sequential evaluation” to

determine whether a claimant is disabled.    20 C.F.R. §

404.1520(a)(4).   If at any step, the ALJ finds that claimant is

either disabled or not disabled, the inquiry ends at that step.

Anderson v. Colvin, No. 15-CV-6720, 2017 WL 1166350, at *6

(E.D.N.Y. Apr. 3, 2017).   A claimant bears the burden of proof

in the first four steps, at which point the burden shifts to the

Commissioner in the final step.    Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012).


                                  13
           At step one, the Commissioner determines whether the

claimant is currently engaged in substantial gainful employment.

20 C.F.R. § 416.920(a)(4)(i).   If the claimant is not currently

engaged in substantial gainful employment, then the Commissioner

proceeds to step two to determine whether the claimant has a

“severe medically determinable physical or mental impairment.”

Id. § 404.1520(a)(4)(ii).   An impairment “result[s] from

anatomical, physiological, or psychological abnormalities which

can be shown by medically acceptable clinical and laboratory

diagnostic techniques.”   Id. § 416.908.   An impairment is severe

if it “significantly limits [claimant’s] physical or mental

ability to do basic work activities.”   Id. § 404.1520(c).   If

the impairment is medically severe under step two, then the

Commissioner will move to step three.

           At step three, the Commissioner determines whether the

claimant’s impairments are found in the Listings of Impairment.

Id. § 416.920(a)(4)(iii).   If a claimant’s condition “meets or

equals” one of the “listed” impairments, as well as the SSA’s

duration requirement, he or she is per se disabled and entitled

to benefits, irrespective of his or her “age, education, and

work experience,” and the sequential evaluation ends.   Id. §

416.920(d).   If not, the ALJ must then determine the claimant’s

residual functional capacity (“RFC”) before continuing to step

four.   Puccio v. Colvin, No. 15-CV-06941, 2017 WL 1232488, at *3

                                14
(E.D.N.Y. Mar. 31, 2017).

           A claimant’s RFC is the level at which she can

function despite her impairments.       20 C.F.R. §§ 404.1520(e),

404.1545(a).   In determining the RFC, the ALJ must weigh all of

the relevant evidence, including a claimant’s medical record,

statements by physicians, and a claimant’s description of her

limitations.   Id. § 404.1545; see also Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013). To the extent that the

Commissioner’s RFC determination relies on the claimant’s

allegations of impairment-related symptoms, the Commissioner

must evaluate those symptoms using a two-step process.       See SSR

16-3P, 2016 WL 1119029, at *2 (Mar. 16, 2016).       First, the

Commissioner must determine whether the individual has a

medically determinable impairment that could reasonably be

expected to produce the individual’s alleged symptoms.       Id. at

*3.   Second, the Commissioner must evaluate the intensity and

persistence of the claimant’s symptoms and determine the extent

to which those symptoms limit her ability to perform work-

related activities.   Id. at *4.    When considering a treating

physician’s medical opinion, the ALJ may afford substantially

less weight when the opinion is inconsistent with the treating

physician’s examination findings.       See Woodmancy v. Colvin, 577

F. App’x 72, 75 (2d Cir. 2014); Legg v. Colvin, 574 F. App’x 48,

49 (2d Cir. 2014); Cichocki v. Astrue, 534 F. App’x 71, 75 (2d

                                   15
Cir. 2013).

           After determining a claimant’s RFC, the Commissioner

proceeds to step four to determine whether the claimant’s RFC is

sufficient to perform his or her “past relevant work,” which is

defined as substantial gainful activity that the claimant has

done within the past fifteen years.     20 C.F.R. §§

416.920(a)(4)(iv), 416.960(b)(1).      If the claimant can perform

her past relevant work, the claimant is not disabled.     Id. §

416.920(f).   If the claimant cannot perform her past relevant

work, the Commissioner will move to step five, where the

Commissioner must determine whether—given the claimant’s RFC,

age, education, and work experience—the claimant has the

capacity to perform other substantial gainful work in the

national economy.   Id. § 404.1520(a)(4)(v).    If the claimant can

perform other work, the claimant is not disabled.

II.   ALJ’s Disability Determination

           In deciding Ms. Smith’s application for benefits, the

ALJ found at step one that plaintiff had not engaged in

substantial gainful activity since June 1, 2012, her alleged

onset date.   (Tr. 11.)   At step two, the ALJ found that Ms.

Smith suffered from the severe impairments of diabetes mellitus,

localized-related epilepsy, and memory loss/Alzheimer’s disease.

(Id.)   The ALJ also found that Ms. Smith’s anemia and

hypertension were not severe impairments, as they did not result

                                 16
in more than minimal limitations.      (Id.)    At step three, the ALJ

found that Ms. Smith did not have an impairment or combination

of impairments that met or medically equaled the severity of one

of the impairments in the Listings.      (Tr. 12.)    The ALJ found

that Ms. Smith’s diabetes mellitus was under “fair control” but

that there was no evidence that she would be unable to manage

her diabetes due to any mental disorder or inadequate treatment.

(Id.)   The ALJ thus found that Ms. Smith’s impairments did not

qualify as sufficiently severe to meet or medically equal any of

the impairments in the Listings.      (Id.)    Accordingly, the ALJ

determined Ms. Smith’s RFC and concluded that Ms. Smith could

perform light work, which should be limited to simple, routine,

and repetitive tasks, with frequent, but not constant, contact

with people, and no work at heights, with dangerous machinery,

or with motor vehicle operation.      (Id.)

           In determining plaintiff’s RFC, the ALJ assigned

“considerable weight” to the opinions of the consultative

medical examiners because “a review of their records show that

they gave claimant a thorough evaluation, their opinions are

consistent with the results of their examinations of the

claimant [and] their opinions are consistent with the objective

medical evidence.”   (Tr. 15.)   The ALJ assigned some weight to

Dr. Skoraszewski’s opinion that plaintiff could do simple work

because it was “consistent with the evidence in the record,” and

                                 17
assigned little weight to Monroe’s disability opinion because

“the doctor is not an examining or treating physician,” but

found that the opinion “is consistent with the RFC and the

objective medical evidence.”    (Tr. 14.)   The ALJ assigned Dr.

Laurent’s opinion “only some weight as his assessment is vague,”

(id.) and did not explicitly assign any weight to Dr. Gonzales’s

opinion, stating that Dr. Gonzales “did not quite state an

opinion concerning the claimant’s impairments.     She merely

stated that claimant cannot function,” (Tr. 15).     Additionally,

the ALJ apparently did not explicitly assign any weight to Dr.

Chow’s opinion.    Instead, she noted Dr. Chow’s conclusion that

plaintiff experienced “no physical limitations but should avoid

heights, driving, or operating heavy machinery.” (Tr. 14, 15,

230.)

          The ALJ heard testimony from Ms. Smith concerning her

symptoms and limitations and considered her testimony in her RFC

determination.    The ALJ therefore assessed Ms. Smith’s

credibility, and in so doing found that her testimony regarding

“the intensity, duration and frequency of [Ms. Smith’s] alleged

seizures, memory loss, and diabetic complications [wa]s not

supported by the record.”    (Id.)    The ALJ noted that Ms. Smith’s

mental and physical examinations were within normal limits when

she was discharged from SUNY Downstate following EEG monitoring

on November 23, 2014, that her diabetes did not result in

                                 18
complications, and that her anti-seizure medications were being

adjusted.    (Tr. 14-15.)    She added that Ms. Smith was involved

in the care of her daughter, and the record did not support her

testimony that she always traveled with someone and had seizures

twice a week.    (Tr. 15.)    Lastly, the ALJ stated that

“claimant’s testimony regarding poor memory was vague, and the

record fails to document specific incidents that demonstrate

poor memory.”    (Id.)   The ALJ thus found that there were no

limits in plaintiff’s daily functioning that would prevent her

from performing simple, routine, and repetitive light work with

limitations addressing seizure activity.      (Id.)

            Moving on to step four, the ALJ found that plaintiff

was unable to perform her past relevant work.      (Id.)    At step

five, using the Medical Vocational Guidelines, the ALJ

determined that plaintiff could perform other work existing in

significant numbers in the national economy.      (Tr. 15-16.)    On

that basis, the ALJ found that Ms. Smith was not disabled from

the alleged onset date of June 1, 2012 through April 23, 2015,

the date of the decision.      (Tr. 16-17.)

III. Treating Physician Rule

     A.     Legal Standard

            Under SSA regulations, every medical opinion in the

administrative record must be evaluated, “[r]egardless of its

source,” when determining whether a claimant is disabled.        20

                                   19
C.F.R. §§ 404.1527(c), 416.927(c).     The ALJ must evaluate each

source, considering factors such as a source’s relationship with

the claimant, the supportability of the opinion, the consistency

of the opinion with the record as a whole, the specialization of

the medical source, and any other relevant factors that tend to

support or contradict the medical opinion.    Id. § 404.1527(c).

The ALJ must finally determine how much weight to assign each

opinion based on these factors.    Id.

          The medical opinion of a treating physician or

psychologist will be given “controlling” weight if that opinion

is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] record.”    Id. §

416.927(c)(2); see also Burgess, 537 F.3d at 128 (citing Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003))

(describing this principle as the “treating physician” rule).       A

treating source is defined as a plaintiff’s “own physician,

psychologist, or other acceptable medical source” who has

provided plaintiff “with medical treatment or evaluation and who

has, or has had, an ongoing treatment relationship with [the

plaintiff].”   20 C.F.R. § 404.1502; see also Bailey v.

Astrue, 815 F. Supp. 2d 590, 597 (E.D.N.Y. 2011).    Medically

acceptable clinical and laboratory diagnostic techniques include

consideration of a “patient’s report of complaints, or history,

                                  20
[as] an essential diagnostic tool.”    Green–Younger, 335 F.3d at

107.

            When a treating physician’s opinion is not afforded

controlling weight, the ALJ must “comprehensively set forth

reasons for the weight assigned to a treating physician’s

opinion.”   Halloran, 362 F.3d at 33; see also Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999); 20 C.F.R. § 416.927(c)(2)

(requiring SSA to “always give ‘good reasons’ in [its] notice of

determination or decision for the weight [given to a] treating

source’s medical opinion”).    The regulations enumerate several

factors that may guide an ALJ’s determination of what weight to

give a treating source opinion: “(1) the length, frequency,

nature, and extent of the treating relationship, (2) the

supportability of the treating source opinion, (3) the

consistency of the opinion with the rest of the record, (4) the

specialization of the treating physician, and (5) any other

relevant factors.”   20 C.F.R. § 416.927(c)(2)-(6).   Failure “to

provide good reasons for not crediting the opinion of a

claimant's treating physician is a ground for remand.”    Sanders

v. Comm'r of Soc. Sec., 506 F. App'x 74, 77 (2d Cir. 2012); see

also Halloran, 362 F.3d at 32–33.     These same factors may guide

an ALJ’s evaluation of the opinions of non-treating sources.

Canales v. Comm’r of Soc. Sec., 698 F. Supp. 2d 335, 344



                                 21
(E.D.N.Y. 2010) (citing SSR 06–03P, 2006 WL 2329939, at *2 (Aug.

9, 2006)).

        B.   Weight Afforded Treating Physicians

             1.   Dr. Gonzales

             The ALJ failed to recognize Dr. Gonzales as a treating

physician, and likely erred in not giving her opinion

controlling weight.     At the very least, the ALJ erred by not

providing good reasons for failing to give Dr. Gonzales’s

opinion controlling weight.

             In Dr. Gonzales’s March 30, 2015 letter, she confirmed

that she had been treating plaintiff for 10 years during which

time Ms. Smith had developed and been diagnosed with severe

diabetes and seizure disorder, among other conditions.       (Tr.

252.)    Dr. Gonzales also explained that Ms. Smith still

struggled with her memory, needed assistance for daily

activities, and “cannot function,” concluding that plaintiff was

unable to hold a job.     (Id.)

             First, the ALJ failed to expressly recognize Dr.

Gonzales as a treating physician.       Dr. Gonzales, however,

clearly indicates in her notes that she has treated Ms. Smith

for at least 10 years.     (Id.)   This misstep likely led to the

ALJ’s failure to explicitly state the weight she assigned to Dr.

Gonzales’s assessment.     As a result, the ALJ did not provide any

reason—let alone good reason—for not assigning Dr. Gonzales’s

                                   22
opinion controlling weight.    The ALJ’s analysis is contrary to

Second Circuit law.   See Schisler v. Sullivan, 3 F.3d 563, 567

(2d Cir. 1993)(holding that the ALJ is required to articulate

the weight assigned to a treating physician's conclusions).       In

commenting on a letter from Dr. Gonzales, the ALJ found that

“Dr. Gonzales did not quite state an opinion concerning the

claimant’s impairments.    She merely stated that claimant cannot

function.”   (Tr. 15.)   This court disagrees.   Dr. Gonzales’s

clearly opined on the nature and severity of Ms. Smith’s

impairments, her symptoms and prognosis, and her inability to

function due to these impairments, concluding that Ms. Smith

“needs assistance for activities of daily living,” and “cannot

function” or hold a job.    (Tr. 252.)   Thus, the ALJ failed to

give good reasons for not giving controlling weight to Dr.

Gonzales’s opinion.   Moreover, and as discussed below, to the

extent the ALJ determined Dr. Gonzales’s treatment notes were

lacking, the ALJ was required to develop the record before

rendering a decision.

          The ALJ also failed to expressly consider any of the

regulation’s factors to determine the weight assigned to a less-

than-controlling treating physician’s opinion.     See 20 C.F.R. §

404.1527(c)(2)-(6).   She did not mention or apparently consider

the length of Ms. Smith’s treatment relationship with Dr.

Gonzales, the number of times Ms. Smith had seen Dr. Gonzales,

                                 23
whether Dr. Gonzales’s opinion was consistent with the record,

the medical support for her opinion, or the relevance of Dr.

Gonzales’s specialty to her opinion.

            Thus, it was error for the ALJ to determine

plaintiff’s RFC without giving due consideration to Dr.

Gonzales’s opinion, or giving good reasons why that opinion was

entitled to less-than-controlling weight, and remand is

warranted at least on this basis.

            2.   Dr. Laurent

            The ALJ similarly did not acknowledge that Dr.

Laurent, a neurologist who had treated Ms. Smith since July 2,

2013, was a treating physician.     Dr. Laurent’s notes indicate

that Ms. Smith’s medications “are being presently readjusted to

control her seizures” and included the assessment that Ms. Smith

“may not be able to work because she has seizures [that] are not

adequately controlled.”     (Tr. 251.)   Based on the two years Dr.

Laurent had been treating Ms. Smith, he believed that her

uncontrolled seizures limited her ability to work.     The ALJ gave

Dr. Laurent’s opinion “only some weight as his assessment is

vague.”   (Tr. 14.)   Granted, Dr. Laurent qualified his opinion

on Ms. Smith’s ability to work with the use of “may,” but he was

clear as to his reasoning: “[plaintiff’s] seizures are not

adequately controlled” and her medication was being adjusted to

that end.    (Tr. 251.)   Thus, the court disagrees with the ALJ

                                  24
that this treating source opinion was vague such that it was

entitled to less-than-controlling weight.   Moreover, and as with

the ALJ’s weighing of Dr. Gonzales’s opinion, the ALJ failed to

consider the regulatory factors before assigning any specific

weight to Dr. Laurent’s opinion, vague or otherwise.   See 20

C.F.R. § 404.1527(c)(2)-(6).   The court finds, therefore, that

remand is warranted so the ALJ may consider what weight to give

Dr. Laurent’s treating source opinion and to explain with good

reasons if she chooses to give less-than-controlling weight to

his opinions.   And, as discussed below, in light of the ALJ’s

duty to develop the record, the court notes that vagueness alone

does not constitute “good reason” not to give a treating

physician’s opinion controlling weight.

IV.   Duty to Develop the Record

      A.   Legal Standard

           In deciding whether the Commissioner’s decision is

supported by substantial evidence under 42 U.S.C. § 405(g), the

court must be satisfied that the ALJ provided the claimant with

a full and fair hearing, including fully and completely

developing the administrative record.   Echevarria v. Sec’y of

Health & Human Servs., 685 F.2d 751, 755 (2d Cir. 1982); Butts

v. Barnhart, 388 F.3d 377, 386 (2d Cir. 2004) (“‘It is the ALJ's

duty to investigate and develop the facts and develop the

arguments both for and against the granting of benefits.    The

                                   25
ALJ therefore owes a duty to the Commissioner as well as to the

claimant.”(citation omitted)).    The ALJ is required to “make

every reasonable effort to obtain from the individual’s treating

physician . . . all medical evidence, including diagnostic

tests, necessary in order to properly make” a determination of

disability.   42 U.S.C. § 423(d)(5)(B).   In light of this

affirmative duty to develop the administrative record, “an ALJ

cannot reject a treating physician's diagnosis without first

attempting to fill any clear gaps in the administrative record.”

Burgess, 537 F.3d at 129 (quoting Rosa v. Callahan, 168 F.3d 72,

79 (2d Cir. 1999)).    Moreover, the ALJ has a duty to adequately

protect a pro se claimant's rights “by ensuring that all of the

relevant facts [are] sufficiently developed and considered.”

Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)

(citing Hankerson v. Harris, 636 F.2d 893, 895 (2d Cir. 1980)).

            Remand is appropriate where the ALJ has not satisfied

this duty to develop the administrative record, and rendered a

decision without a complete medical history, including

discrediting a treating physician’s opinion based on the

insufficient record.   Clark v. Comm’r of Soc. Sec., 143 F.3d

115, 118 (2d Cir. 1998) (questioning whether ALJ satisfied duty

to develop the administrative record when ALJ failed to seek out

clarifying information to support a treating source’s terse

opinion).

                                 26
            1.    Dr. Gonzales

            Both Dr. Gonzales and Ms. Smith noted that their

treatment relationship had lasted at least 10 years, including

numerous appointments in the years immediately before and after

Ms. Smith’s onset date.    Though there are no notes from these

appointments in the record, there is also no evidence that the

ALJ requested any of Dr. Gonzales’s records.     The ALJ found that

Dr. Gonzales “did not quite state an opinion”, (Tr. 15), even

though the March 30, 2015 letter stated that Ms. Smith had

seizure disorder and issues with her memory, that she needed

assistance with daily activities, and that she could not

function or hold a job.    (Tr. 252.)   “In light of the ALJ's

affirmative duty to develop the administrative record, ‘an ALJ

cannot reject a treating physician's diagnosis without first

attempting to fill any clear gaps in the administrative

record.’”    Burgess, 537 F.3d at 129 (quoting Rosa, 168 F.3d at

79 (2d Cir. 1999)).    Though the ALJ is under no obligation to

seek additional information where the ALJ already possess a

complete medical history, that was not the case here.     The court

cannot conclude that Dr. Gonzales’s report provided a complete

accounting of her treatment of plaintiff such that the ALJ was

not required to further develop the medical record and to fill

the clear gaps.

            2.    Dr. Laurent

                                 27
          Similarly, the ALJ did not attempt to clarify Dr.

Laurent’s “vague” opinion, assigning it “some” weight without

seeking additional evidence or clarification.   Before relying on

a vague treating physician’s opinion, the ALJ should contact the

treating physician and seek clarification of his report.   Selian

v. Astrue, 708 F.3d 409, 421 (2d Cir. 2013); see also 20 C.F.R.

§ 416.912(d) (2012).   As with Dr. Gonzales, the ALJ failed to

fulfill her duty to develop the record, by seeking a detailed

assessment or further clarifying information that could have

resolved any ambiguity.   When the ALJ rejects the findings of a

treating physician because they were conclusory or not supported

by specific clinical findings, he should direct a pro

se claimant to obtain a more detailed statement from the

treating physician in order to develop “all the relevant

facts.”   Echevarria, 685 F.2d at 756 (“[T]he proper course would

have been to direct [the pro se claimant] to obtain a more

detailed statement from the treating physicians.”); see also

Hankerson, 636 F.2d at 896 (“[B]asic principles of fairness

require that [the ALJ] inform the [pro se] claimant of his

proposed action and give him an opportunity to obtain a more

detailed statement.”).

          The record contains no indication that the ALJ

attempted to fulfill her duty to develop the record.    There are

many references to Ms. Smith’s ongoing treatment by Dr. Laurent,

                                28
however no treatment notes or records from any of these

appointments appear in the record, nor is there evidence that

the ALJ requested such records.    Evidence that indicates ongoing

treatment includes: Dr. Laurent’s note where he recognized that

Smith had been visiting the neurology clinic at Interfaith since

July 2, 2013; Ms. Smith telling the consultative examiners and

Dr. Chow about Dr. Laurent in August and September 2013; Ms.

Smith referencing an upcoming appointment at Interfaith on a

November 2013 amended Disability Report; and Dr. Grant’s

instruction to Ms. Smith in November 2014 to call Dr. Laurent’s

office to make an appointment after Smith underwent EEG

monitoring at SUNY Downstate.    (See, e.g., Tr. 153–57, 222, 227,

240, 251.)

          The failure to address these gaps in the record do not

satisfy the ALJ’s duty to fully develop the record and serves as

further basis for remand.   Selian, 708 F.3d at 420 (citing

Snell, 177 F.3d at 133).

     B.   Credibility Analysis

          Where a claimant supports her applications with claims

of subjective symptoms, “the ALJ has discretion to evaluate the

credibility of the claimant to arrive at an independent

judgment, in light of the medical findings and other evidence,

regarding the true extent of the [symptom] alleged.”   Lugo v.

Apfel, 20 F. Supp. 2d 662, 663 (S.D.N.Y. 1998).   Where plaintiff

                                  29
testified to experiencing dizziness and a frequency of seizures,

the ALJ was entitled to evaluate plaintiff’s credibility in

light of the record evidence.   A court must uphold the

Commissioner’s decision to discount a claimant’s subjective

complaints if the finding is supported by substantial evidence.

Aponte v. Sec’y Health & Human Servs., 728 F.2d 588, 591 (2d

Cir. 1984); see 42. U.S.C. § 405(g) (“The findings of the

Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive.”).    However, the

ALJ’s failure to fully develop the record by obtaining

additional notes and records of Dr. Gonzales and Dr. Laurent

indicates that her decision regarding Ms. Smith’s credibility

was not based on substantial evidence.    Rosa, 168 F.3d at 82

n.7; Alcantara v. Astrue, 667 F. Supp. 2d 262, 277 (S.D.N.Y.

2009).   Even though the ALJ considered plaintiff’s subjective

complaints, the ALJ discredited Ms. Smith’s claims without the

benefit of a complete medical record.    Thus, her credibility

determination warrants reconsideration on remand.    See

Alcantara, 667 F. Supp. 2d. at 277; Lugo, 20 F. Supp. 2d at 663.

          Even with a complete record, when a claimant’s

testimony and the medical evidence conflict, the ALJ must employ

a two-step evaluation to assess the reliability of the

claimant’s testimony.   See 20 C.F.R. § 404.1529(c)(3)(2011); SSR

96-7p, 1996 WL 374186 (July 2, 1996)(“ An individual's statements

                                30
about the intensity and persistence of pain or other symptoms or

about the effect the symptoms have on his or her ability to work

may not be disregarded solely because they are not substantiated

by objective medical evidence.”); Meadors v. Astrue, 370 F.

App’x 179, 183 (2d Cir. 2010).   First, the ALJ must determine if

the claimant has an underlying impairment that could cause the

alleged symptoms.   20 C.F.R. § 404.1529(c)(3).   If so, then “the

ALJ must evaluate the intensity and persistence of those

symptoms considering all of the available evidence; and, to the

extent that the claimant’s [subjective symptom] contentions are

not substantiated by the objective medical evidence, the ALJ

must engage in a credibility inquiry.”   Meadors, 370 F. App’x at

183; see also 20 C.F.R. § 404.1529(c)(3); SSR 96-7p.   The ALJ

may consider subjective symptoms when determining a claimant’s

RFC and credibility if there are some objective medical findings

to support the allegations.   Cichocki, 534 F. App’x at 74-75;

see also Meadors, 370 F. App’x at 183; Snell, 177 F.3d at 135.

          When evaluating an individual’s symptoms, the ALJ must

consider the following seven factors:

     (i) [The claimant’s] daily activities; (ii) The
     location, duration, frequency, and intensity of [the
     claimant’s] pain or other symptoms; (iii)
     Precipitating and aggravating factors; (iv) The type,
     dosage, effectiveness, and side effects of any
     medication [the claimant] take[s] or ha[s] taken to
     alleviate [the claimant’s] pain or other symptoms; (v)
     Treatment, other than medication, [the claimant]
     receive[s] or ha[s] received for relief of [the

                                 31
     claimant’s] pain or other symptoms; (vi) Any measures
     [the claimant] use[s] or ha[s] used to relieve [the
     claimant’s] pain or other symptoms . . . ; and (vii)
     Other factors concerning [the claimant’s] functional
     limitations and restrictions due to pain or other
     symptoms.

20 C.F.R. § 404.1529(c)(3)(i-vii).   The ALJ shall address

evidence of those factors to the extent available.    20 C.F.R. §

404.1529(c)(4); Meadors, 370 F. App’x at 183.   Additionally, the

ALJ’s decision “must contain specific reasons for the finding on

credibility, supported by the evidence in the case record, and

must be sufficiently specific to make clear to the individual

and to any subsequent reviewers the weight the adjudicator gave

to the individual’s statements and the reasons for that weight.”

SSR 96-7p; see also Cichocki, 534 F. App’x at 76.

          Though the ALJ appears to have considered at least

several of the factors in 20 C.F.R. § 404.1529(c)(3), the record

indicates her questioning of plaintiff at the hearing as to her

specific symptoms was less than adequate given the circumstances

as discussed below.   An ALJ’s duty to develop the record

includes the duty to obtain a plaintiff’s medical records as

well as the duty “to question the claimant adequately about any

subjective complaints and the impact of the claimant's

impairments on the claimant's functional capacity.”   Devora v.

Barnhart, 205 F. Supp. 2d 164, 166 (S.D.N.Y. 2002)




                                32
(citing Cruz, 912 F.2d at 11 and Echevarria, 685 F.2d at 755–

56).

            Here, in addition to her failure to develop the

medical record, the ALJ did not adequately question the

plaintiff about her subjective complaints.            When the ALJ asked

plaintiff to tell her about her memory difficulties, plaintiff

testified that she struggled to remember events that took place

within the past week and that she often could not remember the

things she did or that other people did.          (Tr. 34.)    Plaintiff’s

answer was clearly not “something specific” as the ALJ had

asked, despite plaintiff’s apparent best efforts, but the ALJ

did not follow up further or seek medical records regarding

plaintiff’s cognitive issues, and instead concluded that

plaintiff’s testimony was vague. 4        (Tr. 15.)    Given the failure

to sufficiently question plaintiff about her subjective

complaints, remand is appropriate.         Hilsdorf v. Comm’r of Soc.

Sec., 724 F. Supp. 2d 330, 352 (E.D.N.Y. 2010) (finding remand

appropriate when ALJ did not question plaintiff further at the

hearing to resolve uncertainties on his subjective symptoms and

how they affected plaintiff’s daily functioning).




4     It is not surprising that a claimant with memory issues as plaintiff
claims would have trouble recalling a specific instance when her memory
failed or interfered with her daily activities.

                                     33
                             CONCLUSION

           For the foregoing reasons, the court finds that the

ALJ erred in deciding plaintiff’s SSDI claims.   The case is

therefore remanded for further proceedings.   Specifically, the

ALJ should, consistent with the reasoning in this Order:

  (1)    develop the record to properly assess whether or not to
         afford controlling weight to Dr. Gonzales and Dr.
         Laurent; if the ALJ declines to afford controlling weight
         to the treating physicians or consultative examiners, the
         ALJ should provide a clear statement and “good reasons;”

  (2)    render a credibility determination with adequate
         explanations as to plaintiff’s testimony, with the
         benefit of a complete medical record.


SO ORDERED.

Dated:     August 20, 2019
           Brooklyn, New York

                                ___________/s/__________
                                KIYO A. MATSUMOTO
                                United States District Judge
                                Eastern District of New York




                                 34
